Citation Nr: 1631800	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-26 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a May 2016 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for bilateral sciatica; whether new and material evidence has been received in order to reopen claims of entitlement to service connection for headaches and bilateral hearing loss; and entitlement to increased ratings for service-connected PTSD, lumbar fusion scar, and scrotal disabilities have been raised by the record in June 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the electronic claims file reveals that further development on the matter of entitlement to TDIU is warranted.

In written statements of record and during his May 2016 Board hearing, the Veteran has also asserted that he cannot work due to his service-connected disabilities.  Presently, service connection is in effect for PTSD, rated as 50 percent disabling; degenerative disc disease of the lumbar spine status post fusion, rated as 20 percent disabling; status post right shin stress fracture, rated as 10 percent disabling; status post left shin stress fracture, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; status post left epididymal cyst removal with residuals of scrotal scar, left scrotum pain, and erectile dysfunction, rated as noncompensable; and residual lumbar fusion scar, rated as noncompensable.  The Veteran's combined service-connected disability rating is 70 percent, effective May 1, 2011.  38 C.F.R. § 4.25 (2015).  As such, the Veteran does meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for scheduler consideration of entitlement to TDIU.

As an initial matter, the AOJ should send an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran to obtain updated employment information.  The AOJ should also send a new VA Form 21-4192 (Request for Employment Information in Connection with Claim for Benefits) to the Veteran's last identified employer, CC.

Evidence of record showed that the Veteran applied for Vocational Rehabilitation and Employment services in 2011.  When the evidence indicates that the Veteran has been seen by the Vocational Rehabilitation and Employment Service, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the AOJ should obtain the Veteran's Vocational Rehabilitation counseling folder.

In addition, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected disabilities from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  As evidence of record only includes treatment records dated up to August 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran to obtain updated employment information.

2.  Send a new VA Form 21-4192 (Request for Employment Information in Connection with Claim for Benefits) to the Veteran's last identified employer, CC.  Elicit any information or authorization required from the Veteran.  All efforts to obtain such records must be documented in the electronic claims file.  If a negative response is received from the employer, document such in the electronic claims file and provide the Veteran appropriate notice.

3.  Obtain updated treatment records pertaining to the Veteran's service-connected disabilities from Oklahoma City VAMC for the time period from August 2014 to the present and associate them with the record.

4.  Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the electronic claims file.  All efforts to obtain such records should be documented in the electronic claims file, and if no such records exist, such should be noted in writing in the record.

5.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from November 2011 to the present.  

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should acknowledge and discuss the functional impact findings contained in the November 2010, April 2011, February 2012, July 2014, and July 2016 VA examination reports of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).
 
6.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2013 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

